Citation Nr: 0203053	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for status post left 
orchiectomy (removal of left testicle).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1963.  

The current appeal arose from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for status post left orchiectomy.  

In May 2001 the RO denied entitlement to service connection 
for status post left hernioplasty and sinusitis.  The RO 
notified the veteran of that decision by letter dated May 21, 
2001.  The veteran has not filed a Notice of Disagreement 
with that determination.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference at the RO in October 2001, a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  An undescended left testicle was not noted at entrance 
into active service, but there is clear and unmistakable 
evidence that an undescended left testicle preexisted the 
veteran's service.  


2.  The competent and probative evidence shows that the left 
orchiectomy had the effect of ameliorating the undescended 
left testicle, and the competent and probative evidence shows 
that the veteran's preexisting undescended left testicle did 
not undergo a permanent increase in severity during active 
service.  


CONCLUSIONS OF LAW

1.  An undescended left testicle clearly and unmistakably 
preexisted the veteran's active service and the presumption 
of soundness at entry is rebutted.  38 U.S.C.A. §§ 1111, 1131 
(West 1991 & Supp. 2001); 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The pre-existing status post left orchiectomy was not 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The October 1961 medical entrance examination does not 
contain a finding of diagnosis of an undescended left 
testicle.  Genitourinary examination was normal.  

The service medical records show the veteran was seen for 
sinus problems in November 1962.  At that time the veteran 
complained of periodic recurrent pain in the left groin area.  
Physical examination of the genitalia showed the absence of 
the left testicle.  There was a hard mass in the left 
inguinal canal, which measured two centimeters times two 
centimeters and was slightly movable and tender.  The 
impression was absent left testicle, cryptorchidia.  The 
veteran was referred to the surgical clinic in December 1962 
for evaluation.  

The examiner noted that the veteran was referred due to the 
undescended testicle and associated hernia.  The examiner 
also noted that the veteran's admission physical made no 
mention of this defect and that it was discovered during the 
prior examination in November.  The examiner recommended 
excision and hernia repair because the veteran was 24 years 
old and the testis was within the inguinal canal.  

The service medical records show the veteran underwent 
surgery later that month.  The diagnosis was left inguinal 
hernia and undescended atrophic left testicle.  The veteran 
underwent an inguinal hernioplasty and a unilateral left 
orchiectomy.  His hospital course was benign.  The clinical 
record cover sheet for the hospitalization shows that it was 
concluded that the unilateral undescended testis was not 
incurred in the line of duty and that it existed prior to 
service.  

The veteran was seen for follow-up examination in January 
1963.  The examiner noted the prior surgery.  Examination 
showed the wound was healing nicely.  The diagnosis was 
normal wound healing.  The veteran was seen in the outpatient 
surgical clinic for follow-up examination later that month.  
The veteran was doing fine.  Examination showed the wound was 
well healed with no problems.  

The veteran was seen in March 1963.  He stated that he had 
pain in the operation site two days earlier but the pain was 
gone.  Physical examination showed that the scar was well 
healed and there was no return on the hernia.  

The August 1963 medical separation examination showed that 
the veteran had an eight-inch, well healed surgical 
hernioplasty scar on the left.  Genitourinary examination was 
abnormal.  The examiner described this as the surgical 
absence of the left testicle.  The examiner reported that a 
left orchiectomy had been performed for an undescended left 
testicle.  In the summary of defects and diagnoses the 
examiner included the surgical absence of the left testicle.  
The examiner concluded that this condition was not incurred 
in the line of duty and that it had existed prior to service.  




In his September 1999 application for service connection, the 
veteran denied having received any post-service medical 
treatment for residuals of the left orchiectomy.  

In January and April 2001 the RO denied service connection 
for status post left orchiectomy.  The RO cited to medical 
evidence in The Merck Manual, p. 2083 (16th ed. 1992) to 
demonstrate that a cryptorchid testis has a higher incidence 
of carcinoma and, that an orchiectomy usually is the 
treatment of choice when unilateral cryptorchidism is 
discovered in a postpubertal patient.  

The RO notified the veteran in that rating decision and in 
the SOC that it was using this medical evidence in denying 
his claim.  The veteran has had an opportunity to respond.  

The evidence includes all available VA inpatient and 
outpatient medical records dated from July 1996 to April 
2001.  They show examination and treatment for numerous 
disabilities that are not at issue on appeal.  During a VA 
hospitalization in November 1997 the veteran reported a prior 
surgical history of an undescended testicle that was removed 
in 1960.  In June 2000 he reported a history of the inservice 
testicle removal.  Examination of the genitalia apparently 
showed bilateral descended testicle.  

At his videoconference hearing, the veteran testified that he 
had pain and swelling in the groin area when examined during 
active service.  He was told at that time that his testicle 
was undescended and had to be removed because of the 
possibility that it may become cancerous.  Transcript, p. 3 
(Oct. 2001).  

He testified that he did not seek treatment for residuals of 
the orchiectomy after separation from active service.  Tr., 
p. 4.  He testified that he had begun to have problems as a 
result of the surgery performed during service approximately 
two years earlier, and that his left side was painful with 
prolonged standing and activities.  Tr., pp. 5-6.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions including absent, displaced or resected parts of 
organs, or congenital malformations, with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that they preexisted service.  In 
addition, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).  

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (2001).  

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2001).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2001); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a compensable 
degree within one year after termination of such service, 
such disease shall be presumed to have been incurred in 
service.  This is a rebuttable presumption.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

The Board finds that the duty to notify and the duty assist 
have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The veteran was given further notice of what was 
required to substantiate his claim in the Statement of the 
Case (SOC).  That is, he was provided with notice of the laws 
and regulations pertaining to service connection, as well as 
a rationale explaining why his claim was denied.  The 
decision also provided the veteran with notice of his 
appellate rights.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The evidence includes the veteran's service medical records, 
including the records pertinent to the left orchiectomy.  
These were associated with the claims folder.  The RO 
obtained all available VA medical records.  

In his September 1999 application for service connection, the 
veteran denied having received any post-service medical 
treatment for residuals of the left orchiectomy.  

The evidence also includes a transcript of the veteran's 
videoconference hearing testimony and statements of the 
veteran in support of his claim.  Finally, the RO cited to a 
medical treatise and notified the veteran of the reliance 
being placed on that medical evidence.  It provides 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In this case, there is no need for further assistance in 
obtaining evidence because the evidence already obtained 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(d)).  A remand for 
additional development would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Service Connection

In this case the veteran is presumed to have been in sound 
condition at the time of entry into active service.  The 
October 1961 medical entrance examination does not contain a 
finding of diagnosis of an undescended left testicle and the 
genitourinary examination was normal at that time.  

However, the evidence in this case clearly and unmistakably 
demonstrates that the undescended left testicle preexisted 
active service.  Physical examination of the genitalia in 
November 1962 showed the absence of the left testicle.  The 
examiner who performed that examination diagnosed the absent 
left testicle as cryptorchidia.  The examiner who performed 
the surgical evaluation in December 1962 described the 
undescended testicle as a defect.  

At the time the veteran underwent surgery later that month 
the diagnosis was undescended atrophic left testicle.  The 
veteran underwent an inguinal hernioplasty and a unilateral 
left orchiectomy.  At that time the examiner specifically 
concluded that the unilateral undescended testis was not 
incurred in the line of duty and that it existed prior to 
service.  Finally, the medical examiner who performed the 
August 1963 medical separation examination also concluded 
that the undescended left testicle was a condition that 
existed prior to service and was not incurred in the line of 
duty.  

The above medical findings establish that the veteran's 
undescended left testicle was a congenital or developmental 
defect and not a disease or injury under the law.  This 
evidence shows that the November 1962 discovery of the 
undescended left testicle represented a displaced part of an 
organ without evidence of antecedent active disease or injury 
during service.  Consequently, the conclusion must be that 
this condition preexisted service.  This evidence also 
represents medical principles so universally recognized as to 
constitute clear and unmistakable proof that this condition 
preexisted active service.  38 C.F.R. § 3.303(c) (2001).

For these reasons the Board finds that, although an 
undescended left testicle was not noted at entrance into 
active service, there is clear and unmistakable evidence that 
an undescended left testicle preexisted the veteran's 
service.  

The Board concludes that an undescended left testicle clearly 
and unmistakably preexisted the veteran's active service and 
the presumption of soundness at entry is rebutted.  
38 U.S.C.A. §§ 1131, 1111 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).

The next question is whether the undescended left testicle 
underwent an increase in severity during service.  The 
question whether the veteran's left inguinal hernia was 
incurred or aggravated during service is not at issue on 
appeal.  

The probative evidence in this case demonstrates that the 
veteran's preexisting condition underwent no increase in 
severity during service.  Therefore, aggravation may not be 
conceded.  38 C.F.R. § 3.306(b) (2001).  Rather, the evidence 
shows that the December 1962 surgical removal of the left 
testicle was ameliorative in nature.  

The examiner who performed the December 1962 surgical 
evaluation recommended excision of the undescended left 
testicle because the veteran was 24 years old and the testis 
was within the inguinal canal.  The surgical notations also 
show that the excision was performed because of an 
undescended atrophic left testicle.  This is consistent with 
the medical treatise evidence.  


It demonstrates that a cryptorchid testis has a higher 
incidence of carcinoma and, that an orchiectomy usually is 
the treatment of choice when unilateral cryptorchidism is 
discovered in a postpubertal patient.  The Merck Manual, p. 
2083 (16th ed. 1992).  Finally, the veteran testified that, 
when examined during active service, he was told at that time 
that his testicle was undescended and had to be removed 
because of the possibility that it may become cancerous.  
Transcript, p. 3 (Oct. 2001).  

The December 1962 surgical treatment had the effect of 
removing an atrophic undescended left testicle.  The evidence 
does not show that this preexisting condition was otherwise 
aggravated as a result of the December 1962 surgery.  
The evidence shows that the veteran's postoperative course 
was benign.  During the follow-up examinations in January 
1963 the wound was well healed with no problems.  

In March 1963 physical examination showed that the scar was 
well healed and there was no return on the hernia.  The 
August 1963 medical separation examination showed that the 
only residual was the surgical absence of the left testicle.  
In this case the evidence shows that the inservice 
orchiectomy had the effect of ameliorating a condition 
incurred before enlistment and does not show that this 
condition was otherwise aggravated as a result of the 
December 1962 surgery.  38 C.F.R. § 3.306(b)(1) (2001).

The veteran testified that he currently has problems 
manifested by left-sided pain with prolonged standing and 
activities as a result of the surgery performed during 
service.  Tr., pp. 5-6.  While the veteran is competent to 
relate that fact that he has left-sided pain, he is not 
qualified to render a medical opinion that his pain is the 
result of the inservice orchiectomy, or that this represents 
a permanent aggravation of his preexisting condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his or her 
statements or testimony to be probative as to the facts under 
consideration).

For these reasons the Board also finds that the competent and 
probative evidence shows that the left orchiectomy had the 
effect of ameliorating the undescended left testicle and the 
competent, and probative evidence shows that the veteran's 
preexisting undescended left testicle did not undergo a 
permanent increase in severity during active service.  The 
Board finds that a preponderance of the evidence is against 
the claim; therefore, the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for status post left 
orchiectomy is denied.  



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

